CHIEF JUSTICE GRAY,
dissenting.
¶54 I respectfully dissent from the Court’s Opinion on Issue 1.1 would hold that no adjudication occurred in this case, either via an adjudicatory hearing or a stipulation by the mother that the child was a youth in need of care. Moreover, since the termination order reflects this omission in that it does not contain the finding required by § 41-3-609(l)(f)(i), MCA-namely, that the child is an adjudicated youth in need of care-I would reverse that order.
¶55 In cases involving petitions to terminate parental rights pursuant to § 41-3-609(l)(f), MCA, “a district court cannot obtain jurisdictional authority to award [DPHHS] permanent legal custody absent such proper adjudication pursuant to the hearing mandated by § 41-3-404, *293MCA [recodified as § 41-3-437, MCA].” In re F.M., 2002 MT 180, ¶ 29, 311 Mont. 35, ¶ 29, 53 P.3d 368, ¶ 29 (citing In re Custody of M.W., 2001 MT 78, ¶ 46, 305 Mont. 80, ¶ 46, 23 P.3d 206, ¶ 46, and Matter of M.J.W., 1998 MT 142, ¶ 11, 289 Mont. 232, ¶ 11, 961 P.2d 105, ¶ 11). A statutory exception to the requirement for an adjudicatory hearing exists, of course, pursuant to which a parent may stipulate that “the child meets the definition of a youth in need of care by the preponderance of the evidence^]” See § 41-3-434(1), MCA.
¶56 In the present case, the Court admits quite candidly that the sole basis for the adjudication stated by the District Court simply does not exist on this record. Specifically, the District Court’s Order of Adjudication states that the child’s mother “stipulated that the youth met the definition of a ‘youth in need of care’ by the preponderance of the evidence. The Court questioned the youth’s mother on her understanding of the stipulation and the ramifications of their [sic] decision[,]” and, thereupon, adjudicated the child as a youth in need of care.
¶57 As a matter of record, no such stipulation by the mother occurred and the District Court did not question the mother on her understanding of the purported stipulation and its ramifications. Indeed, the entirety of the record on this subject is as follows:
THE COURT: I note that this matter is set for a dispositional hearing. Has there been some agreement regarding the adjudicatory nature in this matter?
[DEPUTY COUNTY ATTORNEY]: Yes, Your Honor. I have a treatment plan here.
THE COURT: Very well.
[DEPUTY COUNTY ATTORNEY]: May I approach?
THE COURT: You may. [Mother’s counsel], have you had an opportunity to review this treatment plan with S.B.?
[MOTHER’S COUNSEL]: Yes, I have.
Neither the mother nor her counsel stipulated to anything relating to the State’s burden to prove the child was a youth in need of care by a preponderance of the evidence, and the District Court-not surprisingly-had no conversation with the mother about the nonexistent stipulation. Moreover, the deputy county attorneys reference to a treatment plan-in response to the District Court’s inquiry about “some agreement regarding the adjudicatory nature in this matter”-in no way satisfies the requirement for a stipulation regarding youth in need of care status or, in the alternative, an adjudicatory hearing.
*294¶58 The statutes relating to termination pursuant to § 41-3-609(1)©, MCA, are clear in their requirement for either a stipulation or an adjudicatory hearing. See §§ 41-3-434(1) and -437, MCA. Our jurisprudence is equally clear. We consistently have held that the adjudication of a child as a youth in need of care is a threshold requirement, without which a person’s parental rights may not be terminated under § 41-3-609(1)(f), MCA. See, e.g., In re M.B., 2004 MT 304, ¶ 16, 323 Mont. 468, ¶ 16, 100 P.3d 1006, ¶ 16 (citation omitted); In re B.N.Y., 2003 MT 241, ¶ 22, 317 Mont. 291, ¶ 22, 77 P.3d 189, ¶ 22 (citations omitted); In re M.O., 2003 MT 4, ¶ 12, 314 Mont. 13, ¶ 12, 62 P.3d 265, ¶ 12 (citations omitted). We also have held that a district court must adequately address each applicable statutory requirement before terminating an individual’s parental rights. In re B.B., 2006 MT 66, ¶ 18, 331 Mont. 407, ¶ 18, 133 P.3d 215, ¶ 18 (citations omitted). Similarly, we have admonished that child abuse and neglect cases must be conducted in strict compliance with relevant statutes. See Inquiry into M.M., 274 Mont. 166, 174, 906 P.2d 675, 680 (1995); Matter of F.H., 266 Mont. 36, 40, 878 P.2d 890, 893 (1994). The Court is apparently willing to overlook both the statutes and our jurisprudence. I am not.
¶59 We also have held, many times, that proceedings involving the termination of parental rights must meet the due process requirements guaranteed by the Montana and United States Constitutions. Stated differently, a parent’s right to the care and custody of a child represents a fundamental liberty interest and, consequently, fundamentally fair procedures must apply at all stages in proceedings to terminate parental rights. See, e.g., In re A.N.W., 2006 MT 42, ¶ 34, 331 Mont. 208, ¶ 34, 130 P.3d 619, ¶ 34 (citations omitted); In re V.F.A, 2005 MT 76, ¶ 6, 326 Mont. 383, ¶ 6, 109 P.3d 749, ¶ 6 (citation omitted); In reA.S., 2004 MT 62, ¶ 12, 320 Mont. 268, ¶ 12, 87 P.3d 408, ¶ 12 (citations omitted); In re B.N.Y., ¶ 21 (citation omitted). Again, the Court apparently is willing to disregard our jurisprudence, and this mother’s constitutional rights. I am not.
¶60 Stating a parent is entitled, as a practical matter, to less due process at pre-termination hearings than at actual termination proceedings, the Court concludes S.B. was not placed at an unfair disadvantage because she was represented by counsel and did not object at the purported adjudicatory hearing. The Court points to no case, however, in which we have held that a parent must assert that an adjudication has not occurred-let alone that the district court has not made a finding regarding adjudication in the termination order-to *295preserve the issue for appeal. Indeed, in a termination proceeding under § 41-3-609(l)(f), MCA, it is the petitioner’s burden to establish by clear and convincing evidence-not the parent’s burden to establish a lack of evidence-that the child is an adjudicated youth in need of care. See In re Custody and Parental Rights of D.T., 2002 MT 232, ¶ 10, 311 Mont. 463, ¶ 10, 56 P.3d 859, ¶ 10 (citation omitted). Moreover, the primary reason that we decline to address issues raised for the first time on appeal is that it is unfair to fault the trial court on an issue it never had the opportunity to consider. See, e.g., Kallowat v. State, 2004 MT 152, ¶ 12, 321 Mont. 501, ¶ 12, 92 P.3d 1176, ¶ 12 (citation omitted). The District Court’s termination order recites the statutory requirement for a finding that the child is an adjudicated youth in need of care, but does not contain such a finding. These circumstances suggest, at least, that the District Court had the opportunity to consider whether an adjudication occurred and determined-correctly, in my view-that the required finding was not supported by the record. For these reasons, I would conclude our rule regarding issues raised for the first time on appeal does not apply here.
¶61 As its primary justification for the decision it reaches here, the Court sets forth the mother’s admissions-about her addiction, the impacts of her addiction on her child, and her need for treatment-as well as the undisputed facts that the mother was incarcerated awaiting disposition on a felony drug charge and the father was in prison for a drug conviction. It is true these matters are of record. It also is true that none of these matters relate to an adjudication that the child is a youth in need of care. Indeed, the mother did not testify to the referenced matters; her statements came during a discussion with the District Court about the treatment plan, a discussion that should have occurred after either a stipulation or an adjudication based on the preponderance of the evidence presented that the child is a youth in need of care. See §§ 41-3-434(2) and -443(1), MCA; In re B.N.Y., ¶ 24. Nor does the fact that the mother was incarcerated at the time of the dispositional hearing excuse the utter lack of an adjudicatory hearing-or stipulation-required for a youth in need of care determination. Finally, the father’s imprisonment has no bearing on whether the child was adjudicated as a youth in need of care with respect to the mother. See In re Custody of M.W., ¶ 49.
¶62 The simple facts remain: no stipulation, no adjudicatory hearing and no proof from the State that the child was a youth in need of care. Thus, the entire basis upon which the District Court purportedly *296adjudicated the child as a youth in need of care, set forth above, is a fabrication.
¶63 Setting forth §§ 41-3-604(1) and -609(3), MCA, and language from our prior cases, the Court also reasons that termination is in A.S.’s best interests and, given the time factors outlined in § 41-3-604(1), MCA, reversing and remanding would “prolong!] the inevitable.” I recently urged-unsuccessfully-that our recognition of a district court’s obligation to give paramount consideration to the child’s best interests was not appropriately invoked as a post hoc rationalization for a petitioner’s failure to present, and a court’s failure to receive, evidence at a termination hearing. See In re A.T., 2006 MT 35, ¶ 31, 331 Mont. 155, ¶ 31, 130 P.3d 1249, ¶ 31 (Gray, C.J., dissenting). Similarly, here, I do not believe our recognition of a district court’s consideration of the child’s best interests “erases” the due process violation that occurred when S.B.’s parental rights were terminated under § 41-3-609(l)(f), MCA, without a prior adjudication of the child as a youth in need of care or a finding in the termination order that the child was so adjudicated. Nor do I agree with the Court’s statement that reversing and remanding in this case would “prolong the inevitable,” as such “ends justifies the means” reasoning-taken to its logical extent-could eventually vitiate all due process rights afforded to parents by Montana statutes and our cases.
¶64 I am saddened by the Court’s facile resolution of this case. I had thought we were moving toward consistently implementing the principles set out so often and so clearly in our jurisprudence. Apparently I was wrong. Ordinarily, I do not mind being wrong. I do mind here. If this Court will not hold district courts and county attorneys to the requirements so clearly spelled out by the Montana Legislature, who will? What -will become of a parent’s supposed constitutional liberty interest in the care and custody of her child? And, finally and most importantly, what will become of Montana’s children whose best interests might be served by reunification with their parents absent this Court’s benign neglect and disregard for statutorily required procedures?
¶65 I would reverse the District Court on the adjudication issue and also reverse the termination order on the grounds that it did not rest upon a valid adjudication of the child as a youth in need of care. I dissent from the Court’s failure to do so.